Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 4/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,650663 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 1-7 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest downloading the chip database from the server at a predetermined timing and storing the chip database in the storage unit as offline data,                                                                                                                                                                                                        communication unit accesses the game chip, and authenticating the game chip with reference to the offline data stored in the storage unit when data communication with the server is impossible, wherein the chip database includes a last update time, and the control unit downloads the chip database from the server and stores the chip database in the storage unit as the offline data when, at the predetermined timing, the last update time of the chip database of the server is later than the last update time of the offline data or of a deal information acquisition unit capable of acquiring deal information between a player and a dealer.  The closest prior art not relied upon are: U.S. Pat. Pub. No. 2015/0273337 to Crowley discloses a game controller allows for offline usage and update of the user progress but not of authenticating a game chip with reference to the offline data when communication with the server is impossible. U.S. Pat. Pub. No.   2100/0086712 to Cargill discloses online games and offline activity but not of downloading from a server at a predetermined timing and of storing the chip database in the storage as offline data.
/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715